Citation Nr: 0510024	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  95-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of frostbite, both hands, evaluated as 10 percent 
disabling prior to January 12, 1998.

2.  Entitlement to an increased rating for service-connected 
residuals of frostbite of the right hand, with arthritis, 
first metacarpophalangeal joint, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of frostbite of the left hand, with arthritis, 
first metacarpophalangeal joint, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a 10 percent evaluation for 
service-connected residuals of frostbite of the hands under 
Diagnostic Code 7122 effective from March 1994, the date of 
the claim.  In a September 1995 rating decision, the RO 
granted service connection for arthritis of the first 
metacarpophalangeal joint of each finger of both hands 
secondary to service-connected frostbite residuals and 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5010 effective from the date of claim.  The veteran's 
combined disability evaluation was 20 percent.  Subsequently, 
in an October 2000 rating decision, the RO rated the 
veteran's frostbite residuals of both hands separately.  
Based on a change in the regulations, the RO granted a 20 
percent evaluation for residuals of frostbite of the left 
hand and a 20 percent evaluation for residuals of frostbite 
of the right hand, both effective from January 12, 1998, the 
date of the change in the law.  It appears that the RO 
incorporated the veteran's service-connected arthritis of the 
first metacarpophalangeal joint of each finger of the 
bilateral hands with the cold injury evaluation.

In May 2001, the Board remanded all three issues for further 
development, including request for additional medical records 
and a new VA examination.  





FINDING OF FACT

1.  Clinical evidence indicates that the veteran was taking 
Piroxicam for swelling of joints and fingers; this 
prescription treatment, along with VA medical records,  
evidences persistent moderate swelling, tenderness, and 
redness prior to January 12, 1998.  

2.  Clinical evidence of both hands demonstrates 
neurovascular complications associated with his cold weather 
injuries, including Raynaud's phenomena when associated with 
cold and damp weather.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no higher, 
for residuals of frostbite, both hands, prior to January 12, 
1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7199-7122 
(prior to January 12, 1998).

2.  The criteria for a 30 percent evaluation, but no higher, 
for residuals of frostbite, right hand, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7122 (2004).

3.  The criteria for a 30 percent evaluation, but no higher, 
for residuals of frostbite, left hand, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claims in 
notification letters following the passage of the VCAA, dated 
in October 2002 and March 2004.  The VA fully notified the 
veteran of what is required to substantiate such claims in 
the notification letters.  The VCAA letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the pertinent evidence includes the service 
medical records, VA medical records, VA examination report 
dated in June 1995, private medical records, and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating Claims

Service medical records showed that the veteran sustained a 
frostbite injury to both hands during the winter of 1983.  In 
a May 1985 rating decision, the veteran was granted service 
connection for frostbite of both hands.  In March 1994, the 
veteran applied for an increased rating.  As noted above, the 
veteran was rated as 10 percent disabling for his frostbite, 
both hands, until January 12, 1998 and then 20 percent 
disabling for each hand thereafter.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Residuals of Frostbite, Both Hands, Prior to January 12, 1998

The veteran's frostbite, both hands were assigned disability 
ratings pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122, 
residuals of frozen feet.  This code is applied by analogy to 
the hands through Diagnostic Code 7199.  See 38 C.F.R.       
§§ 4.20, 4.27 (prior to January 12, 1998).  In order to 
establish a minimum 10 percent rating, the schedular criteria 
require evidence of mild symptoms, or chilblains either 
unilaterally or bilaterally.  A disability rating in excess 
of 10 percent requires evidence of persistent moderate 
swelling, tenderness, redness, etc., either unilaterally (20 
percent) or bilaterally (30 percent).

In this case, the objective medical evidence shows persistent 
moderate symptoms of swelling, tenderness, redness, etc. in 
both hands to warrant a 30 percent rating prior to January 
12, 1998.  VA medical evidence prior to January 12, 1998 
shows consistent complaints and treatment for pain, swelling, 
and tenderness in both hands.  VA medical records in March 
and May 1994 show complaints of bilateral hand swelling, 
discoloration, and tingling pain and joint pain.  Examination 
in March 1994 noted positive signs of tenderness of distal 
interphalangeal (DIP) joints.  VA medical records in August 
1996 showed that he was ordered not to work for three days 
due to pain in his right hand.  In a December 1996 VA medical 
record, the veteran was noted as having pain, numbness, and 
diminished grip of both hands.  He was advised to take up 
light duty for both hands.  

In addition to showing consistent treatment for his bilateral 
hand problems, the medical record shows prescription 
treatment for persistent symptoms.  In his June 1995 
substantive appeal, the veteran complained that he had 
difficulty gripping objects without experiencing severe pain 
in the fingers.  He was prescribed Piroxicam for pain and 
excessive swelling of his joints.  In support of his 
statement, the veteran submitted a private medical statement 
from Community Bio Resources, Inc., indicating that due to 
taking Piroxicam for swelling of joints and fingers, the 
veteran was rejected from donating plasma.  A December 1998 
VA medical record shows that the veteran was prescribed 
another nonsteroid antinflammatory drug, Indomethacin.  This 
further supports the veteran's contention that he was taking 
prescription medical to control his residual frostbite 
symptoms prior to January 12, 1998.  

While the June 1995 VA examination report findings showed no 
tenderness or swelling of the fingers, and only slightly 
diminished sensation loss on the right thumb, index, finger, 
and middle finger compared to the left side, the examiner had 
no explanation as to whether the Piroxicam was alleviating 
the swelling, pain, and other symptoms.  The fact that the 
veteran required continuous medication to reduce these 
symptoms implies that these symptoms were persistent.  And, 
the objective medical evidence tended to show moderate 
symptoms, requiring regular medication for control.  As such, 
the overall symptomatology of the veteran's residuals of 
frostbite, both hands, warrants a 30 percent rating under 
Diagnostic Code 7122, prior to January 12, 1998.  This is the 
highest rating available under Diagnostic Code 7122 prior to 
January 12, 1998.  

Residuals of Frostbite, Both Hands, January 12, 1998 to the 
Present

The veteran's frostbite, both hands, were assigned disability 
ratings pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122, 
residuals of frozen feet.  Under Diagnostic Code 7122, 
arthralgia or other pain, numbness, or cold sensitivity is 
rated as 10 percent disabling; Arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) is rated 
as 20 percent disabling and; Arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) is rated as 30 percent disabling.

Two instructional notes follow Diagnostic Code 7122.  Note 
(1) Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122 and; Note (2) Evaluate each affected 
part (e.g. hand, foot, ear, nose) separately and combine the 
ratings in accordance with §§ 4.25 and 4.26. 38 C.F.R. § 
4.104, Diagnostic Code 7122, Note 1, 2 (2004).

Upon review, VA Cold Injury Protocol Examination report dated 
in February 2003 demonstrated that the veteran had status 
post cold weather injuries to both hands resulting in 
neurovascular complications i.e. Raynaud's phenomena when 
associated with cold and damp weather.  Raynaud's phenomena 
produces symptoms of intermittent bilateral attacks of 
ischemia of the fingers marked by severe pallor, and often 
accompanied by paresthesia and pain.  The record after 
January 12, 1998 indicates that the veteran has consistently 
demonstrated these symptoms on examination.  Medical 
evidence, specifically VA Cold Injury Protocol Examination 
reports in February 1999 and February 2003, show paresthesia 
in both hands on examination along with complaints of pain in 
all joints, difficulty gripping and holding objects, flexing 
fingers, and sensitivity to the cold.  The veteran's 
subjective complaints were further supported by the clinical 
evidence, which demonstrated arthritis of the first 
metacarpophalangeal joint of each finger of both hands.  

In light of the above findings and consistent with the 
holding in Deluca, the Board finds that the veteran's 
residuals of frostbite, right and left hands, warrant a 30 
percent evaluation for each hand under Diagnostic Code 7122 
from January 12, 1998.  Deluca, supra.  This is the highest 
rating available under Diagnostic Code 7122.  See 38 C.F.R. 
§ 4.110 (2004).  

Extraschedular

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  In his 
substantive appeal and VA Form 646 statement, received June 
1996, the veteran described how his bilateral hand limits his 
ability to perform as a construction worker.  There is no 
record that his bilateral hand problems caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impractible the 
application of the regular schedular standards.  VA 
examination reports in June 1995 and February 1999 clearly 
demonstrate that the veteran had limited functional defects 
and no anatomical defects in his hands while on the 
medication, nor do any other medical records tend to show 
that the veteran's disability currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  


ORDER

Entitlement to a 30 percent evaluation from March 30, 1994 to 
January 11, 1998 for residuals of frostbite, bilateral hands, 
under 38 C.F.R. § 4.110a, Diagnostic Code 7122 has been 
established.  To this extent, the appeal is granted.

Entitlement to a 30 percent evaluation from January 12, 1998 
for residuals of frostbite, right hand, under 38 C.F.R. 
§ 4.110a, Diagnostic Code 7122 has been established.  To this 
extent, the appeal is granted.  

Entitlement to a 30 percent evaluation from January 12, 1998 
for residuals of frostbite, left hand, under 38 C.F.R. 
§ 4.110a, Diagnostic Code 7122 has been established.  To this 
extent, the appeal is granted.  



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


